DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

1. 	(Currently Amended) A bag-shaped structure for use in a cuff for a blood pressure monitor that is configured to be wrapped around a living body and is inflated by supplying a fluid to an internal space to apply a pressure to the living body, comprising: 
an inner wall portion that is made of a thermoset elastomer and configured to be provided on the living body's side, has a Shore A hardness within a range of 20 to 30, and has a thickness within a range of 0.12 mm to 0.18 mm; 
an outer wall portion that faces the inner wall portion; and 
a pair of side wall portions that are provided in a manner to be continuous with the inner wall portion and the outer wall portion, have a Shore A hardness equal to the Shore A hardness of the inner wall portion, and have a thickness that falls within a range of 0.25 mm to 0.35 mm.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is responsive to the information disclosure statement of 04/18/2022. All claims remain allowable for reasons provided in the Final Rejection of 10/20/2021. The examiner’s amendment above corrects a typographical error found in the claim set of 01/03/2022, omitting the term “mm” without showing/annotating the omission (compare to the claim set of 08/31/2021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791